Title: Enclosure: Invoice for Wines and Food, 12 September 1804
From: 
To: 


                  
                   Invoice of Five Cases of Wine shipped on board the Ship Fabius Capt. Hughes bound to Newyork & consigned to the Collector of the Custom there on acct. of the President of the United States of America. 
                  
                     
                        TJ L
                        No 1 
                        One Case contg. 36 bottles ofChauteaux Margaux of the year 1798   at 1⅓ D = 7 fs
                        
                        
                        
                        252
                        —
                     
                     
                     
                        
                        N 2
                        Two Cases contg. 72 bottles of Rozan of 1798   at .72 Cents = 4/10
                        
                        
                        
                        324
                        —
                     
                     
                        
                        " 3
                        Two Cases contg. 72 bottles of Salus Sauterne at .36 cents = 45. s 10 
                        
                        
                        
                        162
                        —
                     
                     
                        
                        
                        
                        
                        
                        
                        738
                        —
                     
                     
                        
                        
                        Charges
                        
                        
                        
                        
                        
                     
                     
                        
                        
                        5 Cases  
                        3/10
                        fs. 17
                        .50
                        
                        
                     
                     
                        
                        
                        Porters & Boatmen
                        
                        3
                        .
                        
                        
                     
                     
                        
                        
                        Permit & outward duty
                        
                        20
                        .
                        40
                        50
                     
                     
                        
                        
                        
                        
                        148
                        .28 D = 
                        fs. 778
                        50
                     
                  
                  Memorandum of Preserved fruits put on board the said Vessel for the President of the United States—
                  
                     
                        1 Case contg.
                        10 flacons of Prunes damas blancs
                     
                     
                        
                        10 Reine claude
                     
                     
                        
                        10 Peaches
                     
                     
                        
                        10 Chinois
                     
                     
                        
                        10 Abricots
                     
                     
                        
                        50
                     
                     
                        1 Case contg.
                        20 Pots of Gelées assorted
                     
                     
                        
                        20 do. Fruits au Sucre
                     
                     
                        
                        40
                     
                     
                        1 Case contg.
                        10 Cases Comfitures seches
                     
                  
                  
                     American Consulate Bordeaux 12 Sepr. 1804Wm. Lee
                  
                